Citation Nr: 0630487	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic recurrent headaches, residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had multiple periods of active service from 
October 1970 to January 1971 and from November 1974 to 
February 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which among other things denied the veteran's 
claim for a rating higher than 10 percent for recurrent 
headaches.  

After the veteran testified before the undersigned Veterans 
Law Judge of the Board at a November 2004 videoconference 
hearing, the Board denied the claim in February 2005.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court) and the Court in a February 2006 
Order vacated and remanded the Board's decision pursuant to a 
February 2006 Joint Motion.  The Board will now decide the 
claim in accordance with the instructions in the joint 
motion.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
veteran's headaches cause prostrating attacks that occur at 
least once per month, but are not productive of severe 
economic inadaptability.

2.  The evidence, including the veteran's testimony, 
indicates that his headaches cause him to take more vacation 
time from his job than he would otherwise take, but the 
evidence does not indicate that the veteran's employment as a 
grave digger has deteriorated as a result of his headaches, 
or that his headaches have caused him to change from full 
time to part time employment, to change employment, or to be 
frequently hospitalized, or prevented him from obtaining 
employment.



CONCLUSION OF LAW

The criteria have been met for a rating of 30 percent, but no 
higher, for post-traumatic recurrent headaches, residuals of 
a head injury, and an extraschedular evaluation for this 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.7. 4.10, 4.20, 4.124a, Diagnostic Codes 
8099-8045, 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Here, the 
RO did not comply with this timing requirement because it 
sent its December 2002 VCAA letter after its initial June 
2001 denial of the claim.  However, the RO cured this error 
by sending the December 2002 VCAA letter prior to 
readjudicating the claim in its January 2003 statement of the 
case (SOC).  Cf. Mayfield, 444 F.3d at 1333-1334 (VCAA timing 
problem may be cured by Board remand for VCAA notification 
followed by readjudication).  A remand for another VCAA 
letter would therefore be superfluous and unnecessary.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

Here, the RO's December 2002 letter complied with the VCAA's 
requirements regarding the content of notification.  In this 
letter, the RO told the veteran that it was working on his 
claim for an increased evaluation for his recurrent headaches 
and that to establish entitlement to this benefit he had to 
present medical evidence showing that his disability had 
increased in severity.  The letter also explained VA's duty 
to assist the veteran in obtaining additional evidence in 
support of his claim.  The RO also wrote: "[T]ell us about 
any additional information and evidence that you want us to 
try to get for you," and "[S]end us the evidence we need as 
soon as possible."  

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran was provided with notice of what type of 
information and evidence is needed to substantiate his 
increased rating claim, he was not provided information 
regarding the effective date that would be assigned if this 
claim were granted.  Despite this inadequate notice, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Although the Board 
will partially grant the increased rating claim, the RO will 
assign the effective date, so the veteran will have an 
opportunity to address this issue when the case is returned 
to the RO.
 
Moreover, VA obtained all identified records, the veteran 
offered testimony at the November 2004 videoconference 
hearing, and there are two VA examination reports addressing 
the issue of the severity of his headaches.  There is also no 
indication that any other records exist that should be 
requested or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.  Therefore, under these 
circumstances, no further development is required to comply 
with the VCAA or its implementing regulations, and the Board 
will decide the veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005). Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2005).  When an unlisted condition is encountered, it may be 
rated under the criteria applicable to a disease or injury in 
which the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2005).

In the present case, the veteran was granted service 
connection for recurrent headaches, residual of head trauma, 
in June 1993 with a 10 percent evaluation, and the veteran 
did not appeal the evaluation assigned.  Thus, since 
entitlement to compensation already has been established and 
an increase in the disability rating for the headaches is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, VA must take into account the veteran's 
entire medical history and circumstances when determining the 
appropriate rating to assign..  38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In its February 2005 decision, the Board noted that the 
veteran's headaches had from the time service connection was 
granted been evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Codes (DCs) 8045 and 9304.  DC 8045 is applicable to brain 
disease due to trauma, and this code has been used to 
evaluate the veteran because his headaches were attributed to 
the trauma of being hit in the head by a helicopter blade 
during service.  Under DC 8045, purely subjective complaints 
such as headaches are rated 10 percent disabling and no 
higher under DC 9034, applicable to dementia due to head 
trauma.  Under DC 8045-9034, ratings higher than 10 percent 
are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma, and the 10 
percent rating cannot be combined with any other rating for a 
disability due to brain trauma.  DC 8045 also indicates that 
where there are purely neurologic disabilities such as 
hemiplegia, seizures, nerve paralysis etc., the disabilities 
will be rated under diagnostic codes specifically dealing 
with such disabilities.  In its February 2005 decision, the 
Board found that DC 8045-9034 was most applicable to the 
veteran's precise disability, because he had not been 
diagnosed with such neurological disabilities and had not 
been diagnosed with migraine headaches, which are rated under 
DC 8100.  Thus, according to the Board, the veteran was not 
entitled to a rating higher than 10 percent.

The Joint Motion, however, noted the veteran's testimony and 
statements at the VA examinations and videoconference hearing 
that he had more frequent and severe headaches warranted 
consideration of his disability under other diagnostic codes 
applicable to analogous disabilities, in particular DC 8100, 
applicable to migraine headaches.  Joint Motion at 3.  The 
Board will therefore analyze the veteran's headaches under DC 
8100, even though he does not suffer from migraine headaches, 
because the criteria in this diagnostic code consist 
primarily of the severity and frequency of prostrating 
attacks caused by the headaches, and the medical evidence 
discussed below shows that the veteran suffers from these 
types of attacks due to his post-traumatic headaches.

Under DC 8100, a 30 percent evaluation is warranted where 
there are characteristic prostrating attacks occurring on an 
average once per month over the last several months.  The 
highest, 50 percent rating, is warranted where there are very 
frequent prostrating and prolonged attacks productive of 
severe economic inadaptability.  The veteran indicated at the 
February 2001 VA examination that his headaches occurred 
about two or three times per week lasting up to four or five 
hours.  The veteran also stated that at their worst, the 
headaches cause him to cease doing whatever activity he is 
engaged in and he often has to lie down and try to get some 
sleep in a darkened room.  At the January 2003 VA 
examination, the veteran stated that the headaches occurred 
daily and last one to three hours at a time.  He also 
indicated that that Motrin sometimes decreases the pain from 
his headaches, but he usually turns off the lights and falls 
asleep, which resolves his headache.  The veteran also stated 
that he worked as a grave digger but did not discuss the 
impact of his headaches on his employment.  The VA examiner 
wrote in his assessment, based on the examination, that there 
was no evidence of any neurological impairment at this time.  
At the hearing, the veteran stated that he was only allowed 
seven sick days per year at work and was losing a lot more 
than that because when he gets headaches, the only thing he 
can do is sit in a dark room with his eyes closed, as Motrin 
does not help anymore (p. 2).  The headache disability thus 
"cuts into my vacation time" (pp. 2,3).  According to the 
veteran, "I only got three days left out of four weeks 
vacation.  Most of them I was using for calling in sick" (p. 
3).  He also stated that he gets the headaches about 3-4 
times per month, lasting 12, 13, or 14 hours or sometimes a 
lot longer (p. 3).

Based on the above, the Board finds that a 30 percent rating, 
but no higher, is warranted for the veteran's headaches under 
DC 8100.  The attacks the veteran suffers appear by his 
description to be prostrating, as they cause him to cease all 
activity and sit or lie down.  He stated that these attacks 
occurred two to three times per week, daily, and more 
recently three to four times per month, all of which are more 
than the one per month required for the 30 percent rating.  
The veteran is thus entitled to a 30 percent rating under DC 
8100 for his headaches.

The veteran is not, however, entitled to the higher, 50 
percent rating, because even if his attacks met the 50 
percent criteria of being very frequent, completely 
prostrating, and prolonged, they would also have to be 
productive of severe economic inadaptability to warrant a 50 
percent rating.  The Board finds that the veteran's headaches 
are not productive of severe economic inadaptability.  The 
veteran indicated at the February 2003 VA examination and at 
the hearing that he continued to work, with the primary 
effect of the headaches being that they "cut into his 
vacation time."  The loss of vacation time does not 
constitute severe economic inadaptability, because it does 
not appear to prevent the veteran from adapting economically, 
i.e., the veteran did not indicate that the headaches cause 
his performance at his job to deteriorate, that the headaches 
prevent him from working full time, or that the headaches 
have caused him to change jobs or prevented him from 
obtaining employment.  Although the loss of vacation time is 
a negative effect caused by the headaches, for the headaches 
to cause severe economic inadaptability, they would have to 
prevent the veteran from earning money, either by stopping 
him from working at a particular job and taking a lower 
paying job, by causing him to go from full time to part time 
employment with a corresponding reduction in pay, or by 
stopping him from working all together.  The prostrating 
attacks from the veteran's headaches do not cause any of 
these things, so they are not productive of severe economic 
inadaptability.  The veteran is therefore not entitled to a 
50 percent rating under DC 8100.

The Board also finds that the veteran is not entitled to a 
rating higher than 30 percent under any other potentially 
applicable diagnostic code.  As indicated in the February 
2003 VA examination and elsewhere, he has not had 
neurological symptoms such as the hemiplegia, seizures, or 
facial nerve paralysis that could warrant a higher evaluation 
under DC 8045 by rating him under the diagnostic criteria in 
38 C.F.R. § 4.124a applicable to neurological conditions and 
convulsive disorders.  Specifically, there is no evidence of 
cerebral arteriosclerosis, convulsive tics, paramyoclonus 
multiplex, Huntington's or Sydenham's chorea, athetosis, or 
narcolepsy, that could warrant an equal or higher rating 
under DCs 8046 though 8108, or paralysis, neuritis, or 
neuralgia relating to any of the nerves warranting a higher 
rating under DCs 8205 though 8730.  Nor is there evidence of 
chronic, malignant, or benign encephalitis, paralysis 
agitans, bulbar palsy, embolism, thrombosis, or hemorrhage of 
brain vessels, myelitis, poliomyelitis, hematomyelia, 
syphilis, tabes dorsalis, amyotrophic lateral sclerosis, 
multiple sclerosis, cerebrospinal meningitis, brain abscess, 
malignant or benign spinal cord growths, progressive muscular 
atrophy, syringomyelia, or myasthenia gravis that could 
warrant an equal or higher rating under DCs 8000 through 
8025.

As to whether the veteran is entitled to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), the Board found in 
its February 2005 decision that the veteran's headaches did 
not present such an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
warrant consideration of an extraschedular evaluation, and 
also noted that there was nothing in the evidence suggesting 
that the application of the regular schedular standards was 
impractical in this case.  Board Decision at 9 (Feb. 7, 
2005).  The Joint Motion found that Board disregarded 
evidence favorable to the veteran and failed to discuss his 
assertions that his headaches could be considered prostrating 
and that the headaches interfered with his work.  Joint 
Motion at 4.  Thus, according to the Joint Motion, the Board 
failed to articulate any reasons or bases for not considering 
the favorable evidence regarding interference with the 
veteran's employment.  Id.  The Board will therefore discuss 
whether the veteran is entitled to an extraschedular 
evaluation for his headaches, which the Board has found 
warrants a 30 percent rating, in light of the instructions in 
the Joint motion.

Under 38 C.F.R. § 3.321(b)(1) (2005), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation may be granted commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  The governing norm in such 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard 38 C.F.R. § 4.1 (2005) 
states that generally the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.

Here, the veteran is now rated 30 percent disabling for his 
headaches due to the frequency and severity of prostrating 
attacks, and is not entitled to a higher 50 percent rating 
because, his prostrating attacks are not productive of severe 
economic inadaptability.  As noted above, the veteran has not 
indicated that his headaches have caused his employment 
status to change or have caused him to be unable to obtain 
full time employment.  Nor has he indicated that the 
headaches have caused his performance at his job to 
deteriorate.  Rather, they have caused him to take more 
vacation time that he otherwise would have taken.  This 
effect is fully contemplated by the governing criteria, 
because such frequent prostrating attacks warranting the 30 
percent rating would no doubt cause any worker to take 
additional time off from work.  And while the amount of sick 
and vacation time allotted to workers varies from job to job, 
it cannot be said that it is exceptional or unusual for 
someone who has frequent prostrating attacks from headaches 
to have taken most of their allotted four weeks of vacation 
time as a result of such a disability.  

The evidence thus reflects that the interference caused by 
the veteran's headaches is not so exceptional or unusual so 
as to fall within the marked interference with employment 
envisioned by 38 C.F.R. § 3.321(b)(1).  The evidence also 
reflects that he has not been frequently hospitalized for 
this disability, the other factor identified by 38 C.F.R. 
§ 3.321(b)(1) as potentially rendering impractical 
application of the regular schedular standards.  Thus, the 
schedular criteria, especially those for evaluating migraine 
headaches which the Board has applied analogously in this 
case, fully contemplate the degree of interference with 
employment that the veteran experiences, and there is no 
basis on which to assign an extraschedular evaluation for 
these symptoms.  Therefore, referral of this case for extra-
schedular consideration is not warranted. 38 C.F.R. 
§ 3.321(b)(1) (2005); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence reflects that the 
veteran is entitled to a rating of 30 percent, but no higher, 
when rated by analogy under DC 8100, because his headaches 
cause frequent prostrating attacks but are not productive of 
severe economic inadaptability.  The veteran is also not 
entitled to a higher rating under any other potentially 
applicable diagnostic code because he does not have the 
neurological symptoms listed in the criteria of these 
diagnostic codes, and he is not entitled to an extraschedular 
evaluation because neither the impact of his disability on 
employment nor any other factors are so exceptional or 
unusual so as to warrant departure from the regular schedular 
standards.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for a rating higher than 
10 percent for post-traumatic recurrent headaches must be 
granted to the extent indicated.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 30 percent, but no 
higher, is granted for post-traumatic recurrent headaches, 
residuals of a head injury.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


